Citation Nr: 1102441	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-13 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith







INTRODUCTION

The Veteran served on active duty from August 1962 to February 
1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO)
In St. Petersburg, Florida.

Included in the Veteran's September 2006 Notice of Disagreement, 
which initiated the present appeal, are the issues of entitlement 
to service connection for hearing loss and high blood pressure.  
The RO issued a statement of the case with respect to these 
issues in April 2007.  However, in his subsequent May 2007 
Substantive Appeal, the Veteran indicated only that he was 
appealing the issue of service connection for a psychiatric 
disorder.  As there has been no appeal perfected as to the issues 
of service connection for hearing loss and high blood pressure, 
and the only issue presently certified for appeal is that of 
service connection for a psychiatric disorder, the Board has no 
jurisdiction to address these claims.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302; see also Percy v. Shinseki, 23 Vet. App. 37 
(2009) (VA waives objection to timeliness of substantive appeal 
by taking actions that lead the Veteran to believe that an appeal 
was perfected).


FINDING OF FACT

The Veteran's currently-shown psychiatric disorder, major 
depressive disorder, is related to service. 


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder 
are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  

In this case, the Board is granting the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

General Laws And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease in 
line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110.  

Service connection may be established by demonstrating that the 
disability was first manifested during service and has continued 
since service to the present time or by showing that a disability 
which pre-existed service was aggravated during service.  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran contends that he developed his currently-shown 
psychiatric disorder during active military service.  

The service treatment records show that upon service entrance in 
August 1962, clinical evaluation of the Veteran revealed normal 
psychiatric findings.  As such, the Veteran is presumed to have 
been in sound condition when he enrolled in service.  See 38 
C.F.R. § 3.304(b).  Subsequent records, however, show that in 
November 1963, the Veteran expressed feelings of inadequacy, as 
well aggression and depression.  The initial impression was that 
of an immature personality, and he was referred to the 
psychiatric clinic for further evaluation.  The report of a 
December 1963 psychiatric evaluation shows that the Veteran 
appeared anxious and depressed.  The diagnosis was, in pertinent 
part, emotional instability reaction.  It was noted that the 
Veteran's psychiatric symptoms would severely impact his military 
life.  The January 1964 separation examination includes a 
notation indicating that the Veteran had become upset and nervous 
many times daily during the past three months, which was 
attributable to a character and behavior disorder.  

The earliest post-service medical evidence of a psychiatric 
disorder is a December 2001 private treatment report, which 
reflects a diagnosis of anxiety (subsequent private medical 
records reflect treatment with medication and an additional 
diagnosis of depression).  The Veteran, however, has consistently 
asserted that he continued to feel depressed and anxious 
following service.  Lay statements submitted by his wife and 
mother indicate that upon his return from service, the Veteran 
appeared depressed and unmotivated, with the Veteran's wife 
indicating that these symptoms had continued throughout their 
marriage.  See October 2006 statements.  The Veteran and his 
family are competent to describe his psychiatric symptoms since 
service, Espiritu, 2 Vet. App. at 494-95, and, in this case, they 
have given the Board no reason to doubt the credibility of their 
accounts.

The Veteran underwent a pertinent VA examination in June 2006, at 
which time the examiner noted the service records reflecting 
complaints of depression and anger.  The examiner also noted the 
Veteran's reports of ongoing symptoms with depression since 
leaving the military.  Upon mental status examination, the 
examiner provided a diagnosis of major depressive disorder, 
moderate, chronic without interrupt or recovery.  With regard to 
the etiology of this disorder, the examiner acknowledged the 
Veteran's problems with aggression and depression during active 
duty, but determined that, because she could not substantiate 
that he had ongoing treatment since service, she could not 
conclude that his current symptoms were a further manifestation 
of what he experienced in the military without resorting to 
speculation.  

A Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  See 38 
C.F.R. § 3.102.  Here, the record reflects in-service complaints 
and treatment for psychiatric symptoms, including depression, and 
a post-service diagnosis of major depressive disorder.  Although 
the record contains no medical evidence of psychiatric complaints 
or treatment for years after service discharge, the competent lay 
evidence of record reflects credible assertions that the Veteran 
continued to struggle with pertinent psychiatric symptoms after 
service.  As such, the Board finds that the evidence is at least 
in equipoise and, resolving all reasonable doubt in favor of the 
Veteran, service connection for his psychiatric disorder, major 
depressive disorder, is warranted.


ORDER

Service connection for major depressive disorder is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


